Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO.:
 1872 HOLDINGS INTERNATIONAL, LLC,

        Plaintiff,
 v.

 ZAMORA COMPANY GLOBAL, S.L.U.,

       Defendant.
 _______________________________/
                                             COMPLAINT

        Plaintiff, 1872 Holdings International, LLC (“1872” or “Matusalem”), hereby files this

 Complaint and sues Defendant, Zamora Company Global, S.L.U. (“Zamora” or the “Distributor”).

                                           INTRODUCTION

        1.      Matusalem brings this action because of Zamora’s repeated breaches of the parties’

 December 30, 2019 Second Amended and Restated Distribution Agreement (the “Agreement”).1

 The Agreement specifies the rights and duties of Matusalem – the manufacturer of a line of

 premium Dominican rums of the same name – and Zamora, Matusalem’s exclusive distributor in

 Spain. Zamora’s primary, overarching obligation under the parties’ Agreement is to “use its

 commercially reasonable efforts to distribute, sell and expand the market for [Matusalem’s]

 Products in the Territory.” The parties expressly defined “commercially reasonable efforts” as

 “use[ing] at least the same effort, diligence and attention to the distribution, sale and marketing of

 each of [Matusalem’s] Products as the Distributor uses in the distribution, sale and marketing of

 its other major brands in the Territory.” As detailed herein, Zamora has failed to honor that promise

 and others, which continues to cause damage to 1872’s brand in an important international market.




 1
  Because the Agreement contains a confidentiality provision (at ¶11), it is incorporated herein by
 reference. The Agreement may be filed with the Court under seal at a later stage if appropriate.
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 2 of 15




                                                PARTIES

          2.     1872 is a Florida LLC with its principal place of business in Miami, Florida. While

 1872 is held as part of a complex corporate structure, the ultimate corporate owner of 1872 is a

 Florida Limited Partnership, all of the partners of which are Floridians or limited liability

 companies whose members are Floridians. As such, Plaintiff 1872 is a citizen of Florida.

          3.     Zamora is, on information and belief, a single-shareholder “Sociedad Limitada

 Unipersonal,” the owner of which is a citizen of Spain. As such, Defendant Zamora is a citizen of

 Spain.

                                      JURISDICTION AND VENUE

          4.     This Court has personal jurisdiction, both specific and general, over Zamora in this

 action because a substantial part of the events or omissions giving rise to the claim occurred in

 Miami, Florida and Zamora agreed that any claim arising out of or related to the Agreement would

 be brought in this jurisdiction. Agreement at ¶15.2.

          5.     The Court has subject matter jurisdiction over this action under 28 U.S.C. §1332(a)

 because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

 costs, and is between a citizen of Florida and a foreign citizen. Specifically, 1872 is a citizen of

 Florida and Zamora is a citizen of Spain.

          6.     Venue is proper in this Court under 28 U.S.C. §1391(b)(2)-(3) because: (a) “a

 substantial part of the events or omissions giving rise to the claim occurred” in this judicial district;

 and, alternatively, (b) Defendant Zamora is subject to the Court’s personal jurisdiction with respect

 to this action. Moreover, the parties expressly agreed that Miami would be the exclusive venue for

 “any unresolved controversy or claim arising out of or related to” the Agreement (Agreement at

 ¶15.2), and the Agreement is governed by Florida law (Agreement at ¶15.1).




                                                 2 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 3 of 15




                                      FACTUAL BACKGROUND

                               The Parties’ Distribution Agreement

        7.      1872 is engaged in the sale, exportation, distribution, licensing, manufacturing, and

 bottling of rum and other alcoholic and non-alcoholic beverages under the trademark

 “Matusalem.” Matusalem rum has been in production since it was first distilled in Cuba in 1872,

 and today it is one of the world’s premier Dominican rums. Matusalem rum comes in five age

 categories, which range from its “Añejo” product up to its flagship “Gran Reserva 23” offering.

        8.      Zamora is an international company engaged in the importation, distribution,

 promotion, and sale of alcoholic beverages in Spain’s domestic market, which includes, inter alia,

 Gibraltar and the Canary Islands. Zamora owns its own liquor brands – including well-known

 brands Licor 43 and Martin Miller’s Gin – and Zamora distributes other third-party owned brands

 in territories around the world.

        9.      On December 30, 2019, the parties entered into the Agreement, whereby Zamora

 became the exclusive distributor of Matusalem rum in Spain. The parties’ Agreement is a detailed

 and comprehensive document that sets forth both sides’ responsibilities over its five-year term.

        10.     Because Matusalem is a valuable international brand, first and foremost amongst

 the Distributor’s duties – indeed, the sine qua non of the entire arrangement – is the obligation to

 “use its commercially reasonable efforts to distribute, sell and expand the market for

 [Matusalem’s] Products in the Territory.” Agreement at ¶8.1. And because Zamora promotes both

 its own products and those of other companies, the parties chose to expressly define the term

 “commercially reasonable efforts” to mean “use[ing] at least the same effort, diligence and

 attention to the distribution, sale and marketing of each of [Matusalem’s] Products as the

 Distributor uses in the distribution, sale and marketing of its other major brands in the Territory.”

 Id.

                                               3 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 4 of 15




        11.     The parties’ distribution arrangement required Zamora to purchase defined

 quantities of Matusalem’s products at agreed-upon prices, which Zamora would then resell in the

 Spanish market. 1872 also paid Zamora specified amounts to be used for marketing efforts, which

 amounts were tied to Zamora’s purchase Matusalem’s products. Zamora was permitted to resell

 those products to its Spanish customers at a profit, and the Agreement provided for incentive

 payments to Zamora if it hit specified targets for purchases of those products and otherwise

 complied with the Agreement.

                   Covid 19 Impacts Zamora’s Ability to Sell 1872’s Products

        12.     But almost immediately after the parties executed the Agreement, the Covid 19

 pandemic began in China and spread quickly to Europe. By Spring 2020, Covid-19 was

 widespread in Spain, which was one of the first nations to initiate a shutdown of public activities

 in an effort to combat the virus.

        13.     The result was an immediate diminution it the market for Matusalem’s products as

 bars, restaurants, and other large consumers of alcoholic beverages were forced to close.

        14.     Zamora began to communicate its concerns about the effect of the pandemic upon

 its efforts to market and sell Matusalem’s products in a series of emails to 1972 during the Spring

 of 2021. Simply put, Zamora expressed its fear that it would not be able to sell all of the Matusalem

 product that the Agreement incentivized it to purchase from 1872.

        15.     But the parties’ Agreement did not leave Zamora without recourse given those

 difficult market conditions. As an initial matter, Zamora could simply reduce the quantities of

 product it purchased from 1872 – even if that meant that it would not earn performance bonuses.

 Moreover, the Agreement contains a Force Majeure provision that would allow either party to

 suspend its performance in accordance with an agreed-upon procedure in the event of a situation

 like the Covid-19 pandemic.

                                               4 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 5 of 15




                           Zamora Begins to Stockpile Matusalem’s Products

        16.     But Zamora did not reduce its purchases of product or trigger the force majeure

 provision. Rather, it chose to continue ordering Matusalem product that it knew it could not sell.

        17.     The net result of Zamora’s decision to buy product for which there was no market

 in order to achieve performance bonuses was that its in-country stockpiles of Matusalem’s

 products skyrocketed over 2020 and 2021.

        18.     Zamora’s ever-increasing inventory of unsold product ensured that Zamora would

 not be able to hit its purchase targets beginning in 2022. But because the Agreement created sales

 incentives for 2020 and 2021, Zamora chose to sacrifice its future performance – and the vitality

 of Matusalem’s products in the Spanish market – in favor of short-term financial pay-outs.

        19.     Thus Zamora is a train running full speed toward a track it knows is washed-out.

 Simply put, Zamora’s eventual breach of the Agreement’s requirement that it purchase defined

 quantities of Matusalem’s products is both inevitable and self-evident.

        20.     Thus Zamora has manifest a clear intent not to perform its obligation to purchase

 product under the Parties’ Agreement.

        21.      Meanwhile, in early 2021, Zamora lay claim to a contractual bonus of €400,000

 that the Agreement prescribed for certain purchasing levels. That is, Zamora sought be bonused

 for buying product that it knew it could not resell.

                  Zamora Fails to Provide Contractually Mandated Reporting

        22.     While it was becoming increasingly clear to 1872 by late 2020 that the Distributor

 was stockpiling Matusalem product, 1872 lacked full visibility Zamora’s sales and marketing

 efforts because Zamora was not complying with its contractual reporting obligations.




                                                5 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 6 of 15




        23.     The parties’ Agreement required Zamora to provide very detailed monthly and

 quarterly reporting to 1872 in order to allow 1872 to closely monitor how its brand was being

 managed in Spain.

        24.     Specifically, at paragraph 8.7 of the Agreement, Zamora was obligated to provide

 a series of reports within 15 days of the end of every calendar month, including detailed

 descriptions of month-end inventories, marketing reports, forecasts of demand and inventory

 levels, and direct sales information.

        25.     Further, within 30 days of the end of every four-month period, Zamora was

 obligated to produce detailed marketing reports and going-forward marketing plans for 1872’s

 products.

        26.     But despite repeated requests from 1872’s Spanish employees at the end of 2020

 and the beginning of 2021, Zamora did not produce that information.

        27.     Accordingly, by letter dated February 10, 2021 from the Chairman of 1872’s Board

 of Directors, Claudio Alvarez (“Dr. Alvarez”), to Zamora’s Managing Director, Emilio Restory

 Cabrera (“Mr. Cabrera”), 1872 formally requested the missing information.

        28.     Specifically, Dr. Alvarez wrote:

                1)    Please ensure that all purchase orders placed contain Zamora's estimated
        rolling consecutive three-month requirements of Products, as that information has been
        absent from purchase orders to date;

                2)      For each calendar month, please ensure that we promptly get:

                            a. Zamora’s estimated depletion amount and month-end
                               inventory amount (in each case by product and SKU) for the
                               month in question;
                            b. a three-months forecast for product demand and shipment
                               demands, together with the estimated inventory level for the
                               products at the end of each quarter (by SKU) that will occur
                               as a result of the demand and of the shipments;
                            c. direct sales information of our products, including account
                               name and SKU purchase detail for all key accounts
                               (including a list of all such accounts);
                                              6 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 7 of 15




                           d. a monthly market report (Nielson data);
                           e. a 12-month rolling forecast of product demand (by SKU);
                              and
                           f. related party information pertaining to the sale of our
                              products.
                                                ...

               3)      Please ensure that at the end of every four month-period Zamora provides
        us with:
                         a. Marketing results for the previous four months;
                         b. A marketing and sales plan for the next four-month cycle
                            after each four-month report;
                         c. Documented expenditures for all advertising and promotions
                            (both IPMA [“an investment plan for marketing actions”]
                            and IPCA [“an investment plan for commercial actions”];
                            and
                         d. The portion representing Matusalem’s products on each of
                            the foregoing reports.
                                         ...
             4)      Please provide a report (with invoice backup) indicating expenditures for
        AMP [advertising, marketing and promotions] (both for 2020 and projections for 2021);
        and

               5)     Please indicate to us how (by type of expenditures and to whom) the IPCA
        funds were spent in order to meet the budget (both for 2020 and projections for 2021); and

               6)      I am hereby requesting that Zamora provide us a detailed explanation for
        how the IPCA portion of the Matusalem marketing budget was spent in 2020, including
        invoices reflecting the expenditures of all lPCA funds.

        29.     And Dr. Alvarez clearly explained that the reports required by the Agreement were

 necessary given 1872’s ongoing concern about Zamora’s stockpiling of inventory of 1872 product:

        Setting aside that all of the foregoing is required under the parties’ agreement, we
        are requesting this information to assess Zamora’s sales information and inventory
        levels. As we have discussed, we are very concerned about the negative impact on
        the Matusalem brand that comes from elevated inventory levels, both in the short
        and long term. More specifically, we are extremely concerned about Zamora’s
        increasing inventory surplus amount.

        30.     Mr. Cabrera responded with a letter dated February 23, 2021, in which, inter alia,

 he acknowledged that all of the required information had not been provided but asserted that the

 parties’ “established practice” had been to ignore the full reporting required under the Agreement.


                                              7 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 8 of 15




        31.     Thus Zamora took the position that 1872 had waived its right to demand strict

 compliance with the Agreement. Accordingly, Zamora agreed to provide the requested reports on

 a going-forward basis, “but not retroactively.”

        32.     Of course, the Distributor’s position ignored the Agreement’s express “Non-

 Waiver” provision (¶20), which made clear that any prior failure by 1872 to “insist upon the strict

 performance of” the Agreement would not constitute a waiver of its right to do so.

        33.     And after acknowledging its reporting failures, Zamora nonetheless demanded

 payment of an incentive award that Zamora claimed to be due as a result of its 2020 performance.

                1872 Exercises its Contractual Right to Audit Zamora’s Records

        34.     As such, while Zamora was requesting payment of the incentive award, it was not

 providing 1872 with the contractually mandated reporting. That failure made it difficult for 1872

 to assess Zamora’s claimed entitlement to the bonus.

        35.     Faced with growing concerns about product inventory levels and Zamora’s express

 refusal to provide requisite financial reporting, 1872 decided to avail itself of the audit mechanism

 found at ¶8.7 of the Agreement.

        36.     That provision specifies that Zamora must “keep records of inventory of Products

 and all sales of the Products in the Territory,” and states that 1872 has the right to audit “all such

 records and financial data” as are “reasonably necessary to verify the sales and development of the

 Products by the Distributor within the territory.” Such materials specifically include, inter alia,

 “the Distributor’s direct sales information.”

        37.     Accordingly, by letter dated March 2, 2021, Dr. Alvarez reiterated that Zamora had

 failed and refused to provide requisite financial reporting:

        Specifically, Zamora has failed to: (1) include Zamora’s estimated rolling
        consecutive three-month requirements of Products in its purchase orders; (2)
        provide complete monthly reports, including estimated depletion and month-end
        inventory amounts, three-month sales and quarterly inventory levels, 12-month
                                                 8 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 9 of 15




        forecast of product demand, and related-party information; (3) provide complete
        reports on a four-month basis, including documentation of expenditures for all
        advertising and promotions (both IPMA and IPCA), specification of the portion of
        such expenditures representing Matusalem’s products, and four-month marketing
        and sales plans; [and] (4) [provide] 2020 expenditures for AMP, details regarding
        the expenditure of IPCA funds for 2020, and a detailed, documented explanation
        for how the IPCA portion of the Matusalem marketing budget was spent in 2020.

        38.     And as a result of Zamora’s refusal to produce the foregoing information

 voluntarily, Dr. Alvarez formally invoked 1872’s contractual right to audit Zamora’s books and

 records:

        Zamora’s aforementioned refusal to provide missing information for prior reporting
        periods and failure to address the problem of an ever-increasing product inventory
        makes it necessary for 1872 to exercise its right pursuant to paragraph 8.7 of the
        Agreement to demand an audit of Zamora’s records, including all records regarding
        the inventory of our products and all sales of our products in Zamora's territory, as
        well as all other financial data related to Zamora’s performance under our
        agreement. We are in the process of retaining a local auditor to assist us in that
        effort, but I am hereby giving you written notice of our intention to proceed with
        that audit starting ten (10) days from the date of this letter.

        39.     Accordingly, in March 2021, 1872 retained a third-party auditing company and

 initiated an audit of Zamora’s financial records (the “Audit”).

                 The Audit Reveals Zamora’s Questionable Marketing Efforts
                      and its Failure to Promote Matusalem’s Products

        40.     And while Zamora acknowledged 1872’s contractual right to conduct the Audit,

 Zamora treated the Audit much as it had treated it other disclosure obligations: it did not fully

 comply.

        41.     As such, on June 25, 2021, Dr. Alvarez was forced to send yet another letter

 requesting compliance.

        42.     By that correspondence, 1872 detailed Zamora’s failure to provide documentation

 relating to its marketing efforts on behalf of Matusalem. Dr. Alvarez wrote:




                                               9 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 10 of 15




       With regard to IPCA:

       Zamora reported total IPCA expenses of 446,503€. But that figure was not
       supported by any invoices despite our auditors’ repeated request for that
       information (regarding both promotion of goods and “atypical activities” as defined
       by Zamora). We hereby reiterate our request that Zamora produce invoices and
       other supporting documentation necessary for us to understand fill of those
       expenditures.

       Additionally, and even more troublingly, to date our audit has revealed that
       approximately 61% of Zamora’s total reported IPCA for 2020 came in the form of
       cases of our products being provided by Zamora without charge to unidentified
       clients. Indeed, Zamora has provided no information relating to the identities of the
       clients receiving our product for free or the amount and value of our products being
       given to each such client. We have not even been told the names of the top 10 clients
       receiving such free cases, which alone have a total reported value of 91,732.80€. It
       is absolutely critical that Zamora provide us with the information detailing the
       names and amounts of all the clients that received the free cases.

       Moreover, in light of the foregoing disclosures, we now need to know the extent to
       which Zamora has been giving away the product of the other brands it distributes
       within its territory. As you know, Zamora is contractually obligated to avoid any
       actions that “may adversely affect or diminish the value of [1872's] Products or the
       sale of the Products,” and we are concerned about the high volume of products
       being given away for free in your territory. Because protecting our brand is a central
       tenet of the parties’ Agreement, 1872 is well within its rights to demand detailed
       information regarding both the extensive giveaways of our products and the extent
       to which Zamora is treating our brand differently than it is treating its other brands
       with regard to such giveaways.

       With regard to IPMA:

       As regards the 752,746€ in marketing expenses reported by Zamora, again we have
       not been provided with supporting invoices corresponding to cases without charge
       (at an aggregate cost of 40,122 €). As detailed herein, that issue of special concern
       to 1872 given the negative impact of product giveaways on our brand.

       In addition, we also have not received adequate back-up (including invoices) for
       advertising material relating to our products (with an aggregate cost of
       175,535.83€). In some cases, we have received no back-up at all for those
       expenditures. In other cases, we were given invoices but not as to per diems and
       representation expenses. And finally, as to many of those marketing expenses, we
       have not been provided with documents or information that allow us to confirm that
       such expenses were actually associated with Matusalem branded products, that is
       to say, as to 175,535.83€ worth of marketing expenses, Zamora has not provided
       1872 with enough information to allow us to appreciate the nature of the
       expenditure or how a given expenditure actually related to the promotion of our
       brand.
                                             10 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 11 of 15




         43.     1872 thus detailed both the nature and import of the information that Zamora was

  withholding from the auditors.

         44.     Zamora responded by, inter alia, denying that it had done anything wrong and

  refusing to produce the requested information, claiming that it was unable to provide “sensitive

  information about competing products that Zamora cannot reveal due to [unstated] legal and

  commercial restrictions.”

         45.     But despite Zamora’s failure to provide all of the information it was obligated to

  turn over, the Audit nonetheless revealed the Distributor’s failure to meet its overarching

  obligation to market Matusalem’s products with at least as much vigor as it applied to its other

  brands – including its own products. Indeed, it was clear that in addition to stockpiling inventory,

  Zamora was also damaging the brand giving away a substantial amount of Matusalem’s products

  for free to undisclosed recipients and potentially using 1872 marketing funds to promote other

  customers’ products.

                               Zamora Stops Paying 1872’s Invoices

         46.     Finally, improperly claiming the right to “offset” its purported entitlement of a

  bonus against monies it owed 1872 for the purchase of product, Zamora began to withhold the

  payments that were due for the products it bought.

         47.     Indeed, as of the filing of this Complaint, Zamora has failed to timely pay a total of

  €497,164.43 that it owes 1872 for products that Zamora has purchased.

         48.     1872 has retained undersigned counsel and is required to pay them an agreed-upon

  amount of attorneys’ fees and costs.

         49.     All claims pleaded herein accrued within the applicable statutory limitations

  periods.

         50.     Any and all applicable preconditions to suit have occurred or have been waived.

                                               11 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 12 of 15




                                           COUNT I
                                    SPECIFIC PERFORMANCE
                  (TO REQUIRE COMPLIANCE WITH CONTRACTUAL AUDIT PROVISIONS)

            51.    1872 re-alleges and re-incorporates paragraphs 1 through 50 as if fully set forth

  herein.

            52.    1872 and Zamora are parties to the Agreement, which is a valid and binding

  contract the terms of which are clear, definite, certain, and complete. Among those terms is 1872’s

  express right to audit the books and records of Zamora as set forth in ¶8.7 of the Agreement.

            53.    1872 has complied with the Agreement and remains ready, willing, and able to do

  so. And, as detailed herein and otherwise, 1872 has provided Zamora with written notices of its

  breaches of the Agreement, but those breaches remain uncured.

            54.    But Zamora has materially breached the Agreement by failing to provide

  documents and other information requested by 1872 in breach of ¶8.7 of the Agreement. Zamora

  is obligated to fully comply with the requests for information 1872 has made in connection with

  its ongoing Audit.

            55.    1872 has no adequate remedy at law for the breach of the Agreement alleged in this

  Count. The Agreement expressly requires the Distributor to provide full and complete information

  regarding its sales, marketing, and commercial activities, without which 1872 cannot be fully

  aware of the extent of the Distributor’s non-compliance with the essential terms of the parties’

  Agreement – including the potential misuse of 1872 marketing funds to support Zamora’s other

  products.

            WHEREFORE, Plaintiff demands judgment against Zamora to specifically perform its

  obligations under the Agreement by providing the materials requested by 1872 in its ongoing

  Audit, attorneys’ fees and costs pursuant to ¶5.3 of the Agreement, pre- and post-judgment interest,

  costs, and all such other and further relief as the Court deems just and proper.

                                                12 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 13 of 15




                                            COUNT II
                                      BREACH OF CONTRACT
                              (FAILURE TO PROMOTE 1872’S PRODUCTS)

            56.    1872 re-alleges and re-incorporates paragraphs 1 through 50 as if fully set forth

  herein.

            57.    1872 and Zamora are parties to the Agreement, which is a valid and binding

  contract.

            58.    As detailed herein, Zamora materially breached the Agreement by failing to use its

  commercially reasonable efforts to distribute, sell, and expand the market for Matusalem’s

  Products in Spain by failing to use at least the same effort, diligence, and attention to the

  distribution, sale, and marketing of each of Matusalem’s Products as the Distributor uses in the

  distribution, sale, and marketing of its other major brands in the Territory. Rather, Zamora

  prioritized its own brands over 1872’s products.

            59.    Zamora has thereby breached, inter alia, ¶8.1 of the Agreement.

            60.    As detailed herein and otherwise, 1872 has repeatedly provided Zamora with

  written notices of its breaches of the Agreement, but those breaches remain uncured.

            61.    1872 has suffered damages as a result of Zamora’s breach of the Agreement.

            WHEREFORE, Plaintiff demands judgment against Zamora for damages, attorneys’ fees and

  costs pursuant to ¶5.3 of the Agreement, pre- and post-judgment interest, costs, and all such other

  and further relief as the Court deems just and proper.




                                                13 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 14 of 15




                                            COUNT III
                                       BREACH OF CONTRACT
                                     (FAILURE TO PAY INVOICES)

            62.    1872 re-alleges and re-incorporates paragraphs 1 through 50 as if fully set forth

  herein.

            63.    1872 and Zamora are parties to the Agreement, which is a valid and binding

  contract.

            64.    Zamora materially breached the Agreement by failing to timely pay invoices for its

  purchase of product in violation of, inter alia, ¶4 of the Agreement.

            65.    As detailed herein and otherwise, 1872 has provided Zamora with written notices

  of its breaches of the Agreement, but those breaches remain uncured.

            66.    1872 has suffered damages as a result of Zamora’s breach of the Agreement.

            WHEREFORE, Plaintiff demands judgment against Zamora for damages, attorneys’ fees and

  costs pursuant to ¶5.3 of the Agreement, pre- and post-judgment interest, costs, and all such other

  and further relief as the Court deems just and proper.




                                                14 of 15
Case 1:21-cv-23227-BB Document 1 Entered on FLSD Docket 09/07/2021 Page 15 of 15




  Dated: September 7, 2021.

                                     Respectfully submitted,


                                     By:   /s Scott M. Dimond
                                           Scott M. Dimond, Esq.
                                             Fla. Bar No.: 995762
                                             Sdimond@dkrpa.com
                                           Lorenz Michel Prüss, Esq.
                                             Fla. Bar No.: 581305
                                             Lpruss@dkrpa.com
                                     Secondary Email: vceballos@dkrpa.com
                                     Dimond Kaplan & Rothstein, P.A.
                                     2665 South Bayshore Drive, PH-2B
                                     Miami, Florida 33133
                                     Telephone: (305) 374-1920


                                     By:   /s Jose Ortiz
                                           Jose Ortiz, Esq.
                                             Fla. Bar No.: 182321
                                             jortiz@homerbonner.com
                                     Secondary email: MOsorio@homerbonner.com
                                     Homer Bonner Jacobs Ortiz
                                     1200 Four Seasons Tower
                                     1441 Brickell Avenue
                                     Miami Florida 33131
                                     Telephone: (305) 350-5100
                                     Counsel for 1872




                                    15 of 15
